It is true that the appellant James Morton, as he asserts in his demurrer to the amended complaint, has no interest in the real estate described therein which could be partitioned. His recorded encumbrance was by its terms fastened only upon the moiety of the real estate owned by the defendant Clara L. B. Morton, and his interest in the property is confined within her moiety and is identical with her individual interest. She continued as cotenant to be the owner of her interests, and the other cotenants' rights to a partition of the real estate were not disturbed by James Morton's encumbrance. He was not a necessary party to an action for partition merely, although it was better for all parties that he should be made a codefendant, because in him and in the other defendant together lies the whole title to an undivided part of the property which is the subject of the action. Johnson v. Olmsted, 49 Conn. 509, 518;Nichols v. Nichols, 79 Conn. 644, 653, 66 A. 161; 30 Cyc. 209.
But evidently the principal purpose of this action is not a partition of the real estate, but its sale and the distribution of the money arising therefrom, by a subsequent order of the court, among all persons interested in the estate, in proportion to their interests. General Statutes, §§ 6073, 6077. In proceedings toward such objects, James Morton may have an interest which will be considerably affected. By recording his assignment of the option in the land records of the town, he has caused it to appear that he is one of the persons interested in the proceeds of the sale, *Page 518 
which will take the place of the real estate subject to his lien, and which it will be the duty of the court by its supplemental judgment to distribute as the law requires. Since he thus formally pretends that he is concerned in the subject-matter of the action, he is a necessary party to enable the court to adjust the rights and duties of all persons interested and make a final determination of the matter in controversy.Nichols v. Nichols, 79 Conn. 644, 653, 66 A. 161;Rentz v. Eckert, 74 Conn. 11, 49 A. 203; 30 Cyc. 209.
His demurrer is not broad enough to include all his interests which are involved in the cause of action set out in the complaint and which will be affected by the judgment which orders a sale of the real estate in which both defendants claim interests. Therefore the demurrer was properly overruled; and upon the failure of the defendant James Morton to plead over, the judgments were legally rendered against both him and the other defendant.
It may be added that it is difficult to see how James Morton can be aggrieved by these judgments. He has, as he asserts, no interest that could be affected by a partition of this real estate; and he does not claim and it does not appear that any interest he has therein can be affected by the sale of the real estate in any way which will cause him any legal injury. All his rights which the law recognizes will be transferred from the land to the money arising from the sale. Neither he nor the defendant cotenant under whom he claims can expect anything more. It is not a legal objection to a sale that it will change the nature or diminish the value of the interest of any party. Johnson v. Olmsted,49 Conn. 509, 517. If this defendant be legally aggrieved in these proceedings, it will be only in the supplemental order distributing the proceeds of the sale. Because he "thinks himself aggrieved by the *Page 519 
decision of the court" on certain questions of law, he has the right to appeal. General Statutes, § 5820;Judkin v. Gates, 60 Conn. 426, 22 A. 776. But upon his appeal there is no reason to set aside a judgment unless error shall be found which has in fact injuriously affected the appellant. General Statutes, § 5837.
The defendant Clara L. B. Morton assigns as reasons for her appeal certain rulings on evidence. One of the plaintiffs, who was the only witness during the trial, testified that the plaintiffs were owners of an undivided five sixths of the real estate described in the complaint, and produced their deeds, which were laid in evidence. On cross-examination he testified that since they had acquired their title by these deeds, they had not conveyed the property to any one, but that two years before they had given an option to sell their interest. On redirect examination he stated that this option had been released in writing and given up during the trial, and that no other person then had any option, claim or interest in this property. Counsel for the plaintiffs also stated to the court that all rights and claims under the option had been released in writing, and he was authorized to make that statement by the persons who had held the option; and he offered to show the release to the court, but did not think it necessary to put it in evidence. Thereafter, under further cross-examination, the same witness was asked if he was "sure" that "the paper" he called an option was an option; to which objection was sustained and exception noted. He was then asked if he would produce the original paper called an option; and this question was objected to and excluded, and an exception noted. The witness was next asked if he had any release of the option, and he answered that he had. Thereupon he was asked if he would produce it; and this question was excluded and exception *Page 520 
taken. The counsel for the defendants then stated that in view of these rulings by the court, they had no evidence to offer. It did not appear that the so-called option had been recorded in the land records of the town.
The only allegation in the complaint which the plaintiffs were required to prove was that they were the owners of an undivided five sixths of the real estate to be partitioned or sold. As to that, they had produced evidence that the record title was in them at the time of the trial. The testimony that two years before that time they had given an option to sell their interest in the property was off-set by the equally credible and forcible testimony that the option had been released and given up, and the court might reasonably consider it of no importance. Since it did not appear that it had been recorded in the land records, it could have no weight as evidence of the title of a stranger to an interest in the land adverse to that of the plaintiffs.Whiting v. Gaylord, 66 Conn. 337, 349, 34 A. 85.
It was within the discretion of the court to exclude the question whether the witness was "sure" that "the paper" which had been released was an option, since the witness had already testified repeatedly that it was. If the defendants desired to produce evidence to contradict the testimony concerning the character and effect of these papers, it was their privilege to do so; and it was easily within their power to summon to the stand the witness then in court, who admitted that he had these papers in his possession, and compel him to produce them to be offered as the defendants' evidence. Their neglect to take this course cannot be explained or excused by the rulings of the court; because these rulings were evidently made upon the assumption that these papers were what the witness had said they were, and therefore that the plaintiffs *Page 521 
were not bound to produce them. After the plaintiffs had introduced their evidence that the record title was in them, they must prevail in their action unless the defendants should show some reason to the contrary.Joyce v. Dyer, 189 Mass. 64, 65, 75 N.E. 81; 30 Cyc. 242-245. If they really desired and intended to present evidence to show a reason why the plaintiffs should not prevail, they should have offered it as a part of their defense in the regular order of trial, and they were not legally aggrieved because the court, in the exercise of its discretion, excluded such evidence during the cross-examination of the plaintiffs' witness.
   There is no error.
In this opinion the other judges concurred.